DETAILED ACTION
	In Reply filed on 16 June 2021, claims 1-2, 4-5, 7-8, 17, and 21-33 are pending. Claims 1, 4, and 5 are currently amended. Claims 3, 6, 9-16, and 18-20 are canceled, and claims 21-33 are newly added. Claims 1-2, 4-5, 7-8, 17, and 21-33 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claims 5, 24, and 31 recite the limitation “the first main groove side step-like portions and the second main groove side step-like portions are arranged on both of the pair of the land regions in a staggered manner with the main groove in the middle” and the limitation would be interpreted as shown in the circled area of FIGURE 2 (Instant Specification: FIGURE 2). 
Of note, although the circled are of FIGURE 5 (Instant Specification) presents a plurality of two-step portions (5A) and a three-step portion (5B) are arranged in a staggered manner, the recited limitation would NOT be interpreted as shown in FIGURE 5 (see page 11 of the Applicant’s Reply filed on 06/16/2021).  Either of the land regions (4A, 4B) does NOT include a thread portion, on an edge facing the main groove, having 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Meikle on 09/23/2021 and 09/27/2021.

The application has been amended as follows: 
Claim 1. (Currently Amended) A tyre comprising a tread portion having a main groove extending continuously in a tyre circumferential direction and a pair of land regions adjacent to the main groove on both sides thereof, wherein 
at least one of the pair of the land regions has, on an edge thereof facing the main groove, a plurality of main groove side step-like portions, 
a height of each of the plurality of the main groove side step-like portions is decreased stepwise in two or more steps from a ground contacting surface of the at least one of the pair of the land regions to a bottom surface of the main groove, 
only a plurality of first main groove side step-like portions and a plurality of second main groove side step-like portions having different numbers of the steps from each other,
each of the second main groove side step-like portions has a larger number of the steps than each of the first main groove side step-like portions, and 
in a plan view of the tread portion viewed along a tyre radial direction, each of the second main groove side step-like portions is arranged spaced apart from all other main groove side step-like portions.

Claim 2. (Currently Amended) The tyre according to claim 1, wherein a height of one step of the steps of the first main groove side step-like portions is different from that of the second main groove side step-like portions.

Claim 4. (Currently Amended) The tyre according to claim 1, wherein 

the tread portion includes at least a part in which the first main groove side step-like portions and the second main groove side step-like portions are arranged alternately in the tyre circumferential direction, and 


Claim 5. (Currently Amended) The tyre according to claim 1, wherein 

the tread portion includes at least a part in which the first main groove side step-like portions and the second main groove side step-like portions are arranged alternately in the tyre circumferential direction, and 
the first main groove side step-like portions and the second main groove side step-like portions of the at least one of the pair of the land regions are arranged on both of the pair of the land regions in a staggered manner with the main groove in the middle.

Claim 21. (Currently Amended) A tyre comprising a tread portion having a main groove extending continuously in a tyre circumferential direction and a pair of land regions adjacent to the main groove on both sides thereof, wherein 
at least one of the pair of the land regions has, on an edge thereof facing the main groove, a plurality of main groove side step-like portions, 
a height of each of the plurality of the main groove side step-like portions is decreased stepwise in two or more steps from a ground contacting surface of 
the plurality of the main groove side step-like portions includes a plurality of first main groove side step-like portions and a plurality of second main groove side step-like portions having different numbers of the steps from each other, 
each of the second main groove side step-like portions has a larger number of the steps than each of the first main groove side step-like portions, 
the main groove extends in a zigzag manner, 
the tread portion has a plurality of lateral grooves extending from the main groove in a tyre axial direction and arranged at intervals in the tyre circumferential direction, and 
at least one of the lateral grooves is connected to a peak of the zigzag of the main groove to form a Y-shaped three-way junction, and among three corner portions of the land regions forming the three-way junction, [[the]] one corner portion not immediately adjacent to the at least one of the lateral grooves is provided with one of the second main groove side step-like portions, and each of the other two corner portions is provided with one of the first main groove side step-like portions.

Claim 23. (Currently Amended) The tyre according to claim 21, wherein 


the first main groove side step-like portions and the second main groove side step-like portions are arranged on one of the pair of the land regions.

Claim 24. (Currently Amended) The tyre according to claim 21, wherein 

the tread portion includes at least a part in which the first main groove side step-like portions and the second main groove side step-like portions are arranged alternately in the tyre circumferential direction, and 
the first main groove side step-like portions and the second main groove side step-like portions of the at least one of the pair of the land regions are arranged on both of the pair of the land regions in a staggered manner with the main groove in the middle.

Claim 30. (Currently Amended) The tyre according to claim 28, wherein 


the first main groove side step-like portions and the second main groove side step-like portions are arranged on one of the pair of the land regions.

Claim 31. (Currently Amended) The tyre according to claim 28, wherein 

the tread portion includes at least a part in which the first main groove side step-like portions and the second main groove side step-like portions are arranged alternately in the tyre circumferential direction, and 
the first main groove side step-like portions and the second main groove side step-like portions of the at least one of the pair of the land regions are arranged on both of the pair of the land regions in a staggered manner with the main groove in the middle.
(END)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the amended claim 1 recites the following limitations - “the plurality of the main groove side step-like portions includes only a plurality of first main each of the second main groove side step-like portions is arranged spaced apart from all other main groove side step-like portions.”  As the claim recites the plurality of the main groove side step-like portions includes only a plurality of first main groove side step-like portions and a plurality of second main groove side step-like portions, if there are any main groove side step-like portions, every main groove side step-like portions should be either one of the first main groove side step-like portions or one of the second main groove side step-like portions.  Moreover, when each of the second main groove side step-like portions is arranged spaced apart from all other main groove side step-like portions, none of the second main groove side step-like portions can be connected to other main groove side step-like portions. 
For the reason, Arai (each of the second main groove side step-like portions is in contact with a first main groove side step-like portion; FIGURE 1), Tanaka (each of the second main groove side step-like portions is in contact with another second groove side step-like portion; FIGURE 1), Kojima (each of the second main groove side step-like portions is in contact with a first main groove side step-like portion; FIGURE 1), Chen (each of the second main groove side step-like portions is in contact with another second groove side step-like portion; FIGURE 1), or their modified versions do not teach or suggest all the limitations. 
Thus, independent claim 1 is allowed, and claims 2, 4-5, 7-8, and 17 are allowed as being dependent from claim 1. 
Regarding claim 21, Arai, Tanaka, Kojima, Chen, or their modified versions do not teach or suggest, at least, the following limitations – “at least one of the lateral grooves is connected to a peak of the zigzag of the main groove to form a Y-shaped three-way junction, and among three corner portions of the land regions forming the three-way junction, one corner portion not immediately adjacent to the at least one of the lateral grooves is provided with one of the second main groove side step-like portions, and each of the other two corner portions is provided with one of the first main groove side step-like portions.”
Thus, independent claim 21 is allowed, and claims 22-27 are allowed as being dependent from claim 21. 
Regarding claim 28, Arai, Tanaka, Kojima, Chen, or their modified versions do not teach or suggest, at least, the following limitations – “the second main groove side step-like portions of one of the land regions overlap in a tyre axial direction with the second main groove side step-like portions of the other land region.”
Thus, independent claim 28 is allowed, and claims 29-33 are allowed as being dependent from claim 28. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744